Order entered September 20, 2021




                                          In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00307-CV

                           THIEN AN VO, Appellant

                                           V.

          HARRIS COUNTY COMMISSIONERS COURT, Appellee

                    On Appeal from the 133rd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2020-72816

                                      ORDER

      By letter filed September 17, 2021, appellant informs the Court that the date

of the proceeding of the supplemental reporter’s record ordered to be filed by

September 27, 2021 should be May 11, 2021 instead of May 10, 2021. We

MODIFY our September 10, 2021 order to so reflect. In all other respects, the

September 10th order remains unchanged.

      We DIRECT the Clerk of the Court to send a copy of this order to court

reporter Darlene Stein and the parties.

                                                /s/   KEN MOLBERG
                                                      JUSTICE